DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 12-18, 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Choi et al (US 2015/0219608).
Regarding claims 1 and 21, Choi et al teach a driving system for an actuating and sensing module, comprising: an actuating and sensing device comprising at least one sensor (FPCB (Para. 0093, 0119, Fig. 18,19) (Fig 1:1), at least one actuating device (Dual piezoelectric cooling jets on the same FPCB: Fig. 4:171, Para. 0063-0065; Para. 0087 fan; Para. 0093), a microprocessor and a power controller (Para. 103: control unit 110; Para. 0120, 128); a power supply device (Para. 0128: control unit 110 has  interface for a power supply) configured to transfer an energy to the power controller, so that the power controller receives the energy and enables the sensor and the actuating device. (Par. 0128: power supply between the environmental sensor 171 and the control unit 110)

Regarding claim 10, Choi et al teach the actuating and sensing device further comprises a data transceiver. (Para. 0120 environmental sensor connected to the control unit, transmit and receive sensing signals)
Regarding claim 12, Choi et al teach the actuating device comprises at least one selected from the group consisting of an electric actuating device, a magnetic actuating device, a thermal actuating device, a piezoelectric actuating device and a fluid actuating device. (Dual piezoelectric cooling jets on the same FPCB: Fig. 4:171, Para. 0063-0065; Para. 0087 fan)
Regarding claims 13-14, Choi teach the actuating and sensing device further comprises a carrier (FPCB (Para. 0093, 0119, Fig. 18,19) (Fig 1:1), wherein the at least one sensor, the at least one actuating device (Dual piezoelectric cooling jets on the same FPCB: Fig. 4:171, Para. 0063-0065; Para. 0087 fan; Para. 0093, carrier is a substrate, and the sensor and the actuating device are installed on the substrate.  It is noted that the FPCB carrier is a substrate, and the sensor and the actuating device are installed on the FPCB substrate.), the microprocessor, the power controller and the data transceiver are integrated on the carrier to form a modularized structure (Fig. 14); carrier is a substrate, and the sensor and the actuating device are installed on the substrate. 
Regarding claim 15, Choi et al teach the carrier is an application-specific integrated circuit or a system on chip, and the sensor and the actuating device are packaged thereon. (Para. 0093: FPCB)
Regarding claim 16, Choi teach the sensor comprises at least one selected from the group consisting of a gas sensor, an oxygen sensor, a carbon monoxide sensor, a carbon dioxide sensor, a temperature sensor, a liquid sensor, a humidity sensor, an ozone sensor, a particulate sensor, a volatile organic compound sensor and a light sensor. (Para. 0063)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2015/0219608) in view of Lee et al (US 2017/0047764).
Regarding claim 4-9, Choi et al teach the smartphone has an interface for a power supply and teaches receiving electric power, and a battery cover and power can be wireless or wired (Para. 0120: receiving power; 0066: battery; 0126: interface can be wireless or wired), but is silent to the power supply is a portable electronic device with wireless charging/discharging function, and the portable electronic device transfers the energy through a wireless transmission path; the power supply device is a chargeable battery; the chargeable battery transfers the energy through a wired transmission path or a wireless transmission path; further comprising a chargeable element; wherein the chargeable element receives the energy from the power supply device through a wired or wireless transmission path and stores the energy, wherein the energy is transferred from the chargeable element to the sensor and the actuating device for powering the sensor to perform a sensing operation and powering the actuating device to perform an actuating operation under control.  
Lee et al teach power supply is a portable electronic device with wireless charging/discharging function (abstract), and the portable electronic device transfers the energy through a wireless transmission path; the power supply device is a chargeable battery (Abstract); the chargeable battery transfers the energy through a wired transmission path or a wireless transmission path (Abstract); further comprising a chargeable element; wherein the chargeable element receives the energy from the power supply device through a wired or wireless transmission path and stores the energy, wherein the energy is transferred from the chargeable element to the sensor and the actuating device for powering 
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the power supply of Choi et al with the wireless battery supply source of Lee et al because they are known power supply and to provide the above advantage of providing a way to charge the smart phone without the need for cords.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al  (US 2015/0219608).
Regarding claim 11, Choi teach the device has the interface unit 150 can receive a cable for connection with any external device (Para. 0096).  Choi teach the electronic device can be a smart phone, a personal computer, desktop PC (Para. 0051).  It is advantageous to provide an external device such as a desktop computer to the smartphone embodiment to have better computing device, such as a desktop computer as an external device to have better display, faster processing power to output data, ease of user input, and increased storing capacity.  
It is noted that a desktop PC is fully capable of giving a control command to the electronic device which would come through the interface unit that goes to the microprocessor to control the at least one sensor to perform a sensing operation and enable the at least one actuating device (Fig. 14: interface unit connected to external device gives control unit to sensor unit).
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the computer as the .

Claims 19-20,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Hsueh et al (US 2014/0377099).
Regarding claim 19-20, Choi teaches a piezoelectric actuator, but is silent to a fluid inlet plate having at least one inlet, at least one convergence channel and a central cavity defining a convergence chamber, wherein the at least one inlet allows the fluid to flow in. and wherein the convergence channel is disposed corresponds to the inlet and guides the fluid from the inlet toward the convergence chamber defined by the central cavity; a resonance plate having a central aperture and a movable part, wherein the central aperture is aligned with the convergence chamber and the movable part surrounds the central aperture; and a piezoelectric actuator aligned with the resonance plate, wherein a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber, so that the fluid from the at least one inlet of the fluid inlet plate is converged to the central cavity along the at least one convergence channel and flows into the first chamber through the central aperture of the resonance plate when the piezoelectric actuator is enabled , whereby the fluid is further transferred through a resonance between the piezoelectric actuator and the movable part of the resonance plate; a suspension plate being a square suspension plate and having a first surface, an opposing second surface and a bulge, wherein the suspension plate is permitted to undergo a bending vibration; an outer frame arranged around the suspension plate; at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate; and a piezoelectric plate, wherein a length of a side of the piezoelectric plate is smaller than or equal to a length of a side of the suspension plate. and the piezoelectric plate is attached on the first surface of the suspension plate, wherein when 
Hsueh et al teach a micro gas pressure piezoelectric pump comprising a fluid inlet plate having at least one inlet, at least one convergence channel and a central cavity defining a convergence chamber, wherein the at least one inlet allows the fluid to flow in. and at least one convergence channel is disposed corresponding to the at least one inlet, and guides the fluid from the at least one inlet toward the convergence chamber defined by the central cavity; a resonance plate (22 resonance membrane) having a central aperture and a movable part, wherein the central aperture is aligned with the convergence chamber and the movable part surrounds the central aperture; and a piezoelectric actuator aligned with the resonance plate, (piezoelectric actuator 23) , wherein a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber, so that the fluid from the at least one inlet of the fluid inlet plate is converged to the central cavity along the at least one convergence channel (211 convergence channel), and flows into the first chamber through the central aperture of the resonance plate when the piezoelectric actuator is enabled, whereby the fluid is further transferred through a resonance between the piezoelectric actuator and the movable part of the resonance plate.; wherein the piezoelectric actuator comprises: a suspension plate (230 suspension plate) having a first surface and an opposing second surface, wherein the suspension plate is permitted to undergo a bending vibration; an outer frame arranged around the suspension plate; at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate; and a piezoelectric plate, wherein a length of a side of the piezoelectric plate is smaller than or equal to a length of a side of the suspension plate, and the piezoelectric plate is attached on the first surface of the suspension plate, wherein when a voltage is applied to the piezoelectric plate, the suspension plate is driven to undergo the bending vibration; the suspension plate is a square suspension plate with a bulge (233 ceramic plate bulges); wherein the fluid transportation device further 
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the piezoelectric actuator of Choi for the piezoelectric actuator micropump to provide the above advantage of providing a small, miniature, silent, portable and comfortable means to drive gas in an apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Dennis White/Primary Examiner, Art Unit 1798